— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D’Emic, J.), imposed June 17, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, the defendant did not validly waive his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Wright, 89 AD3d 874, 874-875 [2011]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, A.PJ., Rivera, Belen, Roman and Sgroi, JJ., concur.